                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

                                         CR-18-61-GF-BMM
 UNITED STATES OF AMERICA,

                      Plaintiff,            ORDER

 vs.

 SHAYANNA MARIE
 ENGLAND,

                      Defendant.




       IT IS HEREBY ORDERED that meals and/or lodging be provided for

the jurors in the above entitled case.

       DATED 4th day of March, 2019.
